IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jon Galante,                   :
                    Petitioner :
                               :
            v.                 :
                               :
Unemployment Compensation      :
Board of Review,               :
                    Respondent :           No. 1962 C.D. 2015


                                      ORDER



               NOW, September 12, 2016, upon consideration of petitioner’s

application for reargument en banc and respondent’s answer in response

thereto, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge